 

Exhibit 10.3

 

FINAL FORM

FORM OF LOCK-UP AGREEMENT

 

 THIS LOCK-UP AGREEMENT (this “Agreement”) is made and entered into as of [●] by
and among (i) MTech Acquisition Holdings Inc., a Delaware corporation which will
be known after the consummation of the transactions contemplated by the Merger
Agreement (as defined below) (the “Closing”) as “[__________]” (together with
its successors, “Pubco”), (ii) MTech Sponsor LLC, a Florida limited liability
company in the capacity under the Merger Agreement as the Purchaser
Representative (including any successor Purchaser Representative appointed in
accordance with the Merger Agreement, the “Purchaser Representative”), and (iii)
the undersigned (“Holder”). Any capitalized term used but not defined in this
Agreement will have the meaning ascribed to such term in the Merger Agreement.

 

WHEREAS, Pubco and the Purchaser Representative are parties to that certain that
Agreement and Plan of Merger, dated as of October 10, 2018 (as amended from time
to time in accordance with the terms thereof, the “Merger Agreement”), by and
among (i) MTech Acquisition Corp., a Delaware corporation and, prior to giving
effect to the Closing, the parent entity of Pubco (together with its successors,
including the Purchaser Surviving Subsidiary, “Purchaser”), (ii) Pubco, (iii)
MTech Purchaser Merger Sub Inc., a Delaware corporation and a wholly-owned
subsidiary of Pubco (“Purchaser Merger Sub”), (iv) MTech Company Merger Sub LLC,
a Colorado limited liability company and a wholly-owned subsidiary of Pubco
(“Company Merger Sub”), (v) the Purchaser Representative, (vi) MJ Freeway LLC, a
Colorado limited liability company (together with its successors, including the
Company Surviving Subsidiary (as defined in the Merger Agreement, the
“Company”),and (vii) Harold Handelsman, in the capacity as Seller Representative
thereunder, pursuant to which, subject to the terms and conditions thereof,
among other matters, (a) Purchaser Merger Sub will merge with and into
Purchaser, with Purchaser continuing as the surviving entity (the “Purchaser
Merger”), and with security holders of Purchaser receiving substantially
equivalent securities of Pubco, and (b) Company Merger Sub will merge with and
into the Company, with the Company continuing as the surviving entity (the
“Company Merger”, and together with the Purchaser Merger, the “Mergers” and,
collectively with the other transactions contemplated by the Merger Agreement,
the “Transactions”), and with equity holders of the Company, including Seller,
receiving shares of common stock of Pubco (subject to the withholding of the
Escrow Shares being deposited in the Escrow Account in accordance with the terms
and conditions of the Merger Agreement), and as a result of which Mergers, among
other matters, Purchaser and the Company will become wholly-owned subsidiaries
of Pubco and Pubco will become a publicly traded company, all upon the terms and
subject to the conditions set forth in the Merger Agreement and in accordance
with the applicable provisions of the DGCL and the Colorado Act;

 

WHEREAS, immediately prior to the Closing, Holder is a holder of the Company
Units in such amounts as set forth underneath Holder’s name on the signature
page hereto; and

 

WHEREAS, pursuant to the Merger Agreement, and in view of the valuable
consideration to be received by Holder thereunder, the parties desire to enter
into this Agreement, pursuant to which the Merger Consideration securities to be
received by Holder in the Transactions (all such securities, together with any
securities paid as dividends or distributions with respect to such securities or
into which such securities are exchanged or converted, the “Restricted
Securities”) shall become subject to limitations on disposition as set forth
herein.

 

NOW, THEREFORE, in consideration of the premises set forth above, which are
incorporated in this Agreement as if fully set forth below, and intending to be
legally bound hereby, the parties hereby agree as follows:

 

 1 

 

 

1.Lock-Up Provisions.

 

(a)          Holder hereby agrees not to, during the period commencing from the
Closing and (A) with respect to fifty percent (50%) of the Restricted
Securities, ending on the earlier of (x) one (1) year after the date of the
Closing, and (y) the date after the Closing on which Pubco consummates a
liquidation, merger, share exchange or other similar transaction with an
unaffiliated third party that results in all of Pubco’s shareholders having the
right to exchange their equity holdings in Pubco for cash, securities or other
property (a “Subsequent Transaction”) and (B) with respect to the remaining
fifty percent (50%) of the Restricted Securities, ending on the earliest of (x)
the one (1) year anniversary of the date of the Closing, (y) the date after the
Closing on which Pubco consummates a Subsequent Transaction and (z) the date on
which the closing sale price of Pubco Common Stock equals or exceeds $12.50 per
share (as adjusted for stock splits, stock dividends, reorganizations and
recapitalizations) for any twenty (20) trading days within any thirty (30)
trading day period (the “Lock-Up Period”): (i) lend, offer, pledge, hypothecate,
encumber, donate, assign, sell, contract to sell, sell any option or contract to
purchase, purchase any option or contract to sell, grant any option, right or
warrant to purchase, or otherwise transfer or dispose of, directly or
indirectly, any Restricted Securities, (ii) enter into any swap or other
arrangement that transfers to another, in whole or in part, any of the economic
consequences of ownership of the Restricted Securities, or (iii) publicly
disclose the intention to do any of the foregoing, whether any such transaction
described in clauses (i), (ii) or (iii) above is to be settled by delivery of
Restricted Securities or other securities, in cash or otherwise (any of the
foregoing described in clauses (i), (ii) or (iii), a “Prohibited Transfer”). The
foregoing sentence shall not apply to the transfer of any or all of the
Restricted Securities owned by Holder (other than Escrow Shares until such
Escrow Shares are disbursed to Holder from the Escrow Account in accordance with
the terms and conditions of the Merger Agreement and the Escrow Agreement) (I)
by gift, will or intestate succession upon the death of Holder, (II) to any
Permitted Transferee or (III) pursuant to a court order or settlement agreement
related to the distribution of assets in connection with the dissolution of
marriage or civil union; provided, however, that in any of cases (I), (II) or
(III) it shall be a condition to such transfer that the transferee executes and
delivers to Pubco an agreement stating that the transferee is receiving and
holding the Restricted Securities subject to the provisions of this Agreement
applicable to Holder, and there shall be no further transfer of such Restricted
Securities except in accordance with this Agreement. As used in this Agreement,
the term “Permitted Transferee” shall mean: (1) the members of Holder’s
immediate family (for purposes of this Agreement, “immediate family” shall mean
with respect to any natural person, any of the following: such person’s spouse,
the siblings of such person and his or her spouse, and the direct descendants
and ascendants (including adopted and step children and parents) of such person
and his or her spouses and siblings), including pursuant to operation of law
pursuant to a qualified domestic order or in connection with a divorce
settlement or by virtue of the laws of descent and distribution upon death, (2)
any trust for the direct or indirect benefit of Holder or the immediate family
of Holder, (3) if Holder is a trust, to the trustor or beneficiary of such trust
or to the estate of a beneficiary of such trust, (4) if Holder is an entity, as
a distribution to limited partners, shareholders, members of, or owners of
similar equity interests in Holder or (5) to any affiliate of Holder. Holder
further agrees to execute such agreements as may be reasonably requested by
Pubco that are consistent with the foregoing or that are necessary to give
further effect thereto. 

 

(b)          Holder further acknowledges and agrees that it shall not be
permitted to engage in any Prohibited Transfer with respect to any Escrow Shares
until such Escrow Shares are disbursed to Holder from the Escrow Account in
accordance with the terms and conditions of the Merger Agreement and the Escrow
Agreement.

 

(c)          If any Prohibited Transfer is made or attempted contrary to the
provisions of this Agreement, such purported Prohibited Transfer shall be null
and void ab initio, and Pubco shall refuse to recognize any such purported
transferee of the Restricted Securities as one of its equity holders for any
purpose. In order to enforce this Section 1, Pubco may impose stop-transfer
instructions with respect to the Restricted Securities of Holder (and Permitted
Transferees and assigns thereof) until the end of the Lock-Up Period. 

 

 2 

 

 

(d)          During the Lock-Up Period (and with respect to any Escrow Shares,
if longer, during the period when such Escrow Shares are held in the Escrow
Account), each certificate evidencing any Restricted Securities shall be stamped
or otherwise imprinted with a legend in substantially the following form, in
addition to any other applicable legends:

 

 “THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON
TRANSFER SET FORTH IN A LOCK-UP AGREEMENT, DATED AS OF [●], BY AND AMONG THE
ISSUER OF SUCH SECURITIES (THE “ISSUER”), A CERTAIN REPRESENTATIVE OF THE ISSUER
NAMED THEREIN AND THE ISSUER’S SECURITY HOLDER NAMED THEREIN, AS AMENDED. A COPY
OF SUCH LOCK-UP AGREEMENT WILL BE FURNISHED WITHOUT CHARGE BY THE ISSUER TO THE
HOLDER HEREOF UPON WRITTEN REQUEST.”

 

(e)          For the avoidance of any doubt, (i) Holder shall retain all of its
rights as a shareholder of Pubco with respect to the Restricted Securities
during the Lock-Up Period, including the right to vote any Restricted
Securities, but subject to the obligations under the Escrow Agreement and the
Merger Agreement and (ii) the foregoing restrictions on transfer will not relate
to any transactions involving shares of Pubco common stock acquired in open
market transactions after completion of the Transactions.

 

(f)          Pubco and the Purchaser Representative acknowledge that the shares
of Purchaser’s common stock held by the Sponsor are subject to the conditions
and restrictions on transfer (the “Sponsor Lockup Restrictions) set forth in the
Stock Escrow Agreement, dated January 29, 2018, among the Purchaser, Continental
Stock Transfer & Trust Company and the Sponsor (the “Stock Escrow Agreement”), a
true and complete copy of which was attached as Exhibit 10.2 to the Purchaser’s
Current Report on Form 8-K, filed with the Securities and Exchange Commission on
February 1, 2018. The Stock Escrow Agreement has not been amended or modified
since it was executed and there will be no changes to the Stock Escrow Agreement
other than to add Pubco as a party thereto and the other amendments set forth in
the Amendment to Stock Escrow Agreement to be entered into at the Closing. Pubco
and the Purchaser Representative agree that they will not shorten or terminate
any of the Sponsor Lockup Restrictions without similarly shortening or removing
the restrictions on transfer contained herein.

 

2.Miscellaneous.

 

(a)          Termination of Merger Agreement. This Agreement shall be binding
upon Holder upon Holder’s execution and delivery of this Agreement, but this
Agreement shall only become effective upon the Closing. In the event that the
Merger Agreement is terminated in accordance with its terms prior to the
Closing, this Agreement and all rights and obligations of the parties hereunder
shall automatically terminate and be of no further force or effect. 

 

(b)          Binding Effect; Assignment. This Agreement and all of the
provisions hereof shall be binding upon and inure to the benefit of the parties
hereto and their respective permitted successors and assigns. This Agreement and
all obligations of Holder are personal to Holder and may not be transferred or
delegated by Holder at any time. Pubco may freely assign any or all of its
rights under this Agreement, in whole or in part, to any successor entity
(whether by merger, consolidation, equity sale, asset sale or otherwise) without
obtaining the consent or approval of Holder (but from and after the Closing, the
consent of the Purchaser Representative shall be required). If the Purchaser
Representative is replaced in accordance with the terms of the Merger Agreement,
the replacement Purchaser Representative shall automatically become a party to
this Agreement as if it were the original Purchaser Representative hereunder. 

 

 3 

 

 

(c)          Third Parties. Nothing contained in this Agreement or in any
instrument or document executed by any party in connection with the transactions
contemplated hereby shall create any rights in, or be deemed to have been
executed for the benefit of, any person or entity that is not a party hereto or
thereto or a successor or permitted assign of such a party. 

 

(d)          Governing Law; Jurisdiction. This Agreement and any dispute or
controversy arising out of or relating to this Agreement shall be governed by
and construed in accordance with the laws of the State of New York, without
regard to the conflict of law principles thereof. All Actions arising out of or
relating to this Agreement shall be heard and determined exclusively in any
state or federal court located in New York, New York (or in any appellate courts
thereof) (the “Specified Courts”). Each party hereto hereby (i) submits to the
exclusive jurisdiction of any Specified Court for the purpose of any Action
arising out of or relating to this Agreement brought by any party hereto and
(ii) irrevocably waives, and agrees not to assert by way of motion, defense or
otherwise, in any such Action, any claim that it is not subject personally to
the jurisdiction of the above-named courts, that its property is exempt or
immune from attachment or execution, that the Action is brought in an
inconvenient forum, that the venue of the Action is improper, or that this
Agreement or the transactions contemplated hereby may not be enforced in or by
any Specified Court. Each party agrees that a final judgment in any Action shall
be conclusive and may be enforced in other jurisdictions by suit on the judgment
or in any other manner provided by Law. Each party irrevocably consents to the
service of the summons and complaint and any other process in any other action
or proceeding relating to the transactions contemplated by this Agreement, on
behalf of itself, or its property, by personal delivery of copies of such
process to such party at the applicable address set forth in Section 2(g).
Nothing in this Section 2(d) shall affect the right of any party to serve legal
process in any other manner permitted by applicable law. 

 

(e)          WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY WAIVES TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY WITH RESPECT TO ANY ACTION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
EACH PARTY HERETO (i) CERTIFIES THAT NO REPRESENTATIVE OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF ANY ACTION, SEEK TO ENFORCE THAT FOREGOING WAIVER AND (ii) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 2(e). 

 

(f)          Interpretation. The titles and subtitles used in this Agreement are
for convenience only and are not to be considered in construing or interpreting
this Agreement. In this Agreement, unless the context otherwise requires: (i)
any pronoun used in this Agreement shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns, pronouns and verbs
shall include the plural and vice versa; (ii) “including” (and with correlative
meaning “include”) means including without limiting the generality of any
description preceding or succeeding such term and shall be deemed in each case
to be followed by the words “without limitation”; (iii) the words “herein,”
“hereto,” and “hereby” and other words of similar import in this Agreement shall
be deemed in each case to refer to this Agreement as a whole and not to any
particular section or other subdivision of this Agreement; and (iv) the term
“or” means “and/or”. The parties have participated jointly in the negotiation
and drafting of this Agreement. Consequently, in the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto, and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provision of this Agreement. 

 

 4 

 

 

(g)          Notices. All notices, consents, waivers and other communications
hereunder shall be in writing and shall be deemed to have been duly given when
delivered (i) in person, (ii) by facsimile or other electronic means, with
affirmative confirmation of receipt, (iii) one Business Day after being sent, if
sent by reputable, nationally recognized overnight courier service or (iv) three
(3) Business Days after being mailed, if sent by registered or certified mail,
pre-paid and return receipt requested, in each case to the applicable party at
the following addresses (or at such other address for a party as shall be
specified by like notice): 

 

If to Pubco prior to the Closing or to the Purchaser Representative, to:

MTech Sponsor LLC
10124 Foxhurst Court
Orlando, Florida 32836
Attn: Scott Sozio
Facsimile No.: (407) 370-3097
Telephone No.: (407) 345-8332
Email: scott@vandykeholdings.com

 

with a copy to (which shall not constitute notice):

Ellenoff Grossman & Schole LLP
1345 Avenue of the Americas, 11th Floor
New York, New York 10105
Attn:    Stuart Neuhauser, Esq.
            Matthew A. Gray, Esq.
Facsimile No.: (212) 370-7889
Telephone No.: (212) 370-1300
Email:   sneuhauser@egsllp.com
              mgray@egsllp.com

If to Pubco after the Closing, to:

[______________]
1601 Arapahoe Street, Suite 900
Denver, CO 80202
Attn: Jessica Billingsley, CEO
Facsimile No.: (888) 932-6537
Telephone No.: (888) 932-6537
Email: jessica@mjfreeway.com

 

with copies to (which shall not constitute notice):

Graubard Miller
The Chrysler Building
405 Lexington Avenue, 11th Floor
New York, New York 10174
Attn:   David Alan Miller, Esq.
Facsimile No.: (212) 818-8881
Telephone No.: (212) 818-8661
Email:   DMiller@graubard.com

 

and

 

the Purchaser Representative (and its copy for notices hereunder)

If to Holder, to:  the address set forth below Holder’s name on the signature
page to this Agreement.

 

(h)          Amendments and Waivers. Any term of this Agreement may be amended
and the observance of any term of this Agreement may be waived (either generally
or in a particular instance, and either retroactively or prospectively) only
with the written consent of Pubco, the Purchaser Representative and Holder. No
failure or delay by a party in exercising any right hereunder shall operate as a
waiver thereof. No waivers of or exceptions to any term, condition, or provision
of this Agreement, in any one or more instances, shall be deemed to be or
construed as a further or continuing waiver of any such term, condition, or
provision.

 

 5 

 

 

(i)           Severability. In case any provision in this Agreement shall be
held invalid, illegal or unenforceable in a jurisdiction, such provision shall
be modified or deleted, as to the jurisdiction involved, only to the extent
necessary to render the same valid, legal and enforceable, and the validity,
legality and enforceability of the remaining provisions hereof shall not in any
way be affected or impaired thereby nor shall the validity, legality or
enforceability of such provision be affected thereby in any other jurisdiction.
Upon such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the parties will substitute for any invalid,
illegal or unenforceable provision a suitable and equitable provision that
carries out, so far as may be valid, legal and enforceable, the intent and
purpose of such invalid, illegal or unenforceable provision.

 

(j)           Specific Performance. Holder acknowledges that its obligations
under this Agreement are unique, recognizes and affirms that in the event of a
breach of this Agreement by Holder, money damages will be inadequate and Pubco
(and the Purchaser Representative on behalf of Pubco) will have no adequate
remedy at law, and agrees that irreparable damage would occur in the event that
any of the provisions of this Agreement were not performed by Holder in
accordance with their specific terms or were otherwise breached. Accordingly,
each of Pubco and the Purchaser Representative shall be entitled to an
injunction or restraining order to prevent breaches of this Agreement by Holder
and to enforce specifically the terms and provisions hereof, without the
requirement to post any bond or other security or to prove that money damages
would be inadequate, this being in addition to any other right or remedy to
which such party may be entitled under this Agreement, at law or in equity.

 

(k)          Entire Agreement. This Agreement constitutes the full and entire
understanding and agreement among the parties with respect to the subject matter
hereof, and any other written or oral agreement relating to the subject matter
hereof existing between the parties is expressly canceled; provided, that, for
the avoidance of doubt, the foregoing shall not affect the rights and
obligations of the parties under the Merger Agreement or any Ancillary Document.
Notwithstanding the foregoing, nothing in this Agreement shall limit any of the
rights or remedies of Pubco and the Purchaser Representative or any of the
obligations of Holder under any other agreement between Holder and Pubco or the
Purchaser Representative or any certificate or instrument executed by Holder in
favor of Pubco or the Purchaser Representative, and nothing in any other
agreement, certificate or instrument shall limit any of the rights or remedies
of Pubco or the Purchaser Representative or any of the obligations of Holder
under this Agreement.

 

(l)           Further Assurances. From time to time, at another party’s request
and without further consideration (but at the requesting party’s reasonable cost
and expense), each party shall execute and deliver such additional documents and
take all such further action as may be reasonably necessary to consummate the
transactions contemplated by this Agreement.

 

(m)         Counterparts; Facsimile.  This Agreement may also be executed and
delivered by facsimile signature or by email in portable document format in two
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

 

[Remainder of Page Intentionally Left Blank; Signature Pages Follow]

 

 6 

 

 

IN WITNESS WHEREOF, the parties have executed this Lock-Up Agreement as of the
date first written above.

 

  Pubco:       MTECH ACQUISITION HOLDINGS INC.         By:              Name:  
Title:       The Purchaser Representative:       MTECH SPONSOR LLC,   solely in
its capacity under the Merger Agreement as the Purchaser Representative        
By:     Name:   Title:

 

{Additional Signature on the Following Page}

 

{Signature Page to Lock-Up Agreement}

 

 

 

 

IN WITNESS WHEREOF, the parties have executed this Lock-Up Agreement as of the
date first written above. 

 

Holder:

 

Name of Holder: [                                                 ]

 

By:     Name:   Title:  

 

Number and Type of Company Units:

 

Company Common Units:            Company Series A Preferred Units:            
Company Series B Preferred Units:           Company Series C Preferred Units:  
        Company Profits Interest Units:      

 

Address for Notice:

 

Address:                                   Facsimile No.:            Telephone
No.:             Email:    

 

{Signature Page to Lock-Up Agreement}

 

 

 